IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 21, 2008
                                     No. 07-50707
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

JOSE CARDONA-RAMIREZ, also known as Martin Lopez-Munoz

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:07-CR-00046


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The sole question raised in this appeal is whether Defendant-Appellant
Jose Cardona-Ramirez’s illegal reentry sentence was improperly enhanced by
eight levels on the ground that his prior California possession conviction
amounted to an aggravated felony. According to the Bureau of Prisons website,
Cardona-Ramirez is scheduled to complete his term of imprisonment April 14,
2008. Because his release is imminent, this Court cannot usefully grant the only
relief to which Appellant would have been entitled: re-sentencing.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 07-50707

    Because no effective judicial remedy exists, we must DISMISS this appeal
as MOOT.




                                    2